Simmons, C. J.
1. Where a set of interrogatories is sued out by a party for a non-resident witness, and there is no agreement to waive commission and the interrogatories are executed without commission, it is not error to reject the answers upon objection. When, after the exclusion of the interrogatories, the evidence is closed and the argument of counsel concluded and the judge has commenced his charge to the jury, and the witness for whom the interrogatories were sued out is then brought into court, it is within the discretion of the judge to reopen the case and allow the testimony of the witness to be submitted to the jury, and this court will not reverse the judgment for refusing to do so, unless this discretion is manifestly abused. It was not so abused in the present case.
2. There was no material error in any of the charges complained of, and there being evidence to support the verdict, which was the second ren*769dered for the defendant, the discretion of the trial judge in refusing a new trial will not be controlled.
Submitted March 25,
Decided April 25, 1899.
Complaint. Before Judge Henry. Floyd superior court. September 1, 1898.
O. N. Featherston, for plaintiff. Dean & Dean, for defendant.

Judgment affirmed.


All the Justices concurring.